Citation Nr: 0615748	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from April 1987 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In February 2004, the Board remanded the case for further 
development.  In October 2005, the RO continued the denial of 
service connection for an upper back disability.  The case 
has since returned to the Board.


FINDING OF FACT

A chronic upper back disability was not exhibited in service 
and a preponderance of the evidence is against a finding that 
any current upper back disability is otherwise related to the 
veteran's active military service.


CONCLUSION OF LAW

An upper back disability was not incurred in or aggravated 
during active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102,  3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated March 2004.  The 
letter, from the Appeals Management Center (AMC), informed 
the veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  It 
noted the elements necessary to establish service connection 
and specifically asked the veteran to submit any evidence he 
had that pertained to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, private and VA medical reports, which will be 
addressed as pertinent.  Pursuant to the Board's February 
2004 remand, the AMC requested medical records pertinent to 
the treatment of his herniated nucleus pulposus at T4-5 since 
May 2000.  The AMC subsequently received VA outpatient 
treatment records dated August 1996 to December 2004.  He was 
afforded a VA examination.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim. The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record, issuing a supplemental statement 
of the case (SSOC) in October 2005.  The notice was provided 
to the veteran prior to the readjudication, and he has not 
been prejudiced by the timing or content of the notice.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and, in light of the ultimate denial 
of the service connection claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitiz v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Furthermore, the Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence ... is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The veteran contends that his current upper back disability 
is related to an injury he sustained while doing physical 
exercises in service in June 1990.  However, as discussed 
below, service medical records do not reflect that the 
veteran exhibited a chronic upper back disability in service, 
no medical evidence of record associates the veteran's 
current upper back disability with service, and a medical 
opinion concludes that the veteran's current disability was 
not likely caused by an in service injury.

The veteran's February 1987 enlistment examination report is 
negative for any history of back problems or pain.  Service 
medical records dated July 1990 show that the veteran 
complained of middle and upper back pain, which had onset two 
weeks earlier.  The assessment was muscle strain.  The doctor 
recommended Tylenol and ice massages.  During a medical 
examination at separation from service in August 1990, the 
veteran noted having had recurrent back pain, but spine and 
musculoskeletal systems were normal.  

During the years after service the veteran was seen on 
several occasions for lower back pain as reflected in medical 
reports dated in August 1993 and July 1996; there was no 
showing of upper back disability.  An April 1997 VA 
outpatient record attributes the veteran's back pain to a 
pulled muscle.  In October 1998, a VA physician noted that 
the veteran had no acute pain, walked with a normal gait, and 
had excellent leg strength and no atrophy.  A January 1999 VA 
treatment record notes muscle injury.  In June 1999, a VA 
examination found the veteran's thoracic spine to be normal, 
with no atrophy, loss of muscle or loss of power, and normal 
movement with some tenderness.  X-rays of the thoracic spine 
were normal.  

In July 1999, a private MRI identified a "very small" 
central focal disk herniations at T4-5, with no significant 
degenerative changes and no indications of masses, acute 
compressions, or additional abnormalities.  The physician 
notes that the T-4 and T-5 disc herniations are the source of 
the veteran's disability and his pain.  An August 2000 MRI of 
the veteran's thoracic spine was noted to show central focal 
disc herniation at T4-5, negative lumbar spine.  A February 
2001 VA neurosurgeon noted a mid-thoracic protrusion as the 
likely source of the veteran's back pain, but found that the 
veteran had normal strength.  A VA outpatient treatment 
record dated August 2001 notes that the veteran was 
experiencing continuing neck pain and leg discomfort from a 
May 2001 automobile accident.  A VA outpatient treatment 
record dated November 2001 notes that an August 31, 2001 MRI 
of the veteran's thoracic and lumbar spine shows no 
herniation, stenosis or narrowing of the T4 vertabrae, and 
etiology undetermined.  A September 2003 MRI is noted to show 
diffuse internal disc hypertrophy.  

In April 2005, a VA examination was conducted pursuant to the 
Board's February 2004 remand.  Following examination of the 
veteran and a review of the claims folder, the examiner 
diagnosed degenerative joint disease of the thoracic spine at 
T8-10 and opined that the veteran's current upper back 
disability is less likely as not a result of an in service 
injury.  This opinion is highly probative since it included a 
longitudinal review of the record, a medical history provided 
by the veteran and a thorough physical examination.

In essence, the veteran's in-service upper back pain appears 
to have been acute and transitory with no lasting residuals.  
There is no competent medical evidence associating current 
upper back disability with the veteran's inservice upper back 
complaints.  Furthermore, the veteran was not diagnosed with 
thoracic spine disability until nine years after discharge 
from service, and eight years after his back and neck were 
injured in a post-service automobile accident.  Therefore, a 
finding of service connection must be denied.

Accordingly, because the preponderance of the evidence weighs 
against entitlement to service connection, the benefit-of-
the-doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for an upper back 
disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


